EXHIBIT 99.1 Acergy S.A. Prospectus Timing and Disclosure Update London, England – August 31, 2010– Acergy S.A. (NASDAQ-GS: ACGY; Oslo Stock Exchange: ACY) announced today that it expects to publish the prospectus in relation to the proposed combination with Subsea 7 Inc. in early Autumn. Within the prospectus will be additional financial disclosure relating to Acergy’s results for the first half of 2010. The additional disclosure relates to the adoption of IAS 34 rules (regarding minimum content of interim results statements) and has no impact on the historic results published by Acergy. Ahead of the publication of the prospectus we are providing this additional disclosure under IAS 34.The Q2 and first half 2010 results, as published on July 14, 2010 are unchanged and are presented on pages 1 to 12 of this publication. Pages 13 to 21 provide additional disclosure in line with IAS 34 and consistent with that presented by Subsea 7 Inc. in their first half 2010 results published on July 27. ***** Acergy S.A. is a seabed-to-surface engineering and construction contractor to the offshore oil and gas industry worldwide.We provide integrated services, and we plan, design and deliver complex projects in harsh and challenging environments. ***** Contact: Karen Menzel Acergy S.A. +44 (0)20 8210 5568 karen.menzel@acergy-group.com www.acergy-group.com If you no longer wish to receive our press releases please contact: karen.menzel@acergy-group.com Forward-Looking Statements: Certain statements set forth above and contained in the announcement may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of theSecurities Exchange Act of 1934.These statements may be identified by the use of words like “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “forecast,” “project,” “will,” “should,” “seek,” and similar expressions.These forward-looking statements include, but are not limited to, statements as to the expected date of publication of the prospectus and additional financial disclosure that will be included in the prospectus. The forward-looking statements reflect our current views and assumptions and are subject to risks and uncertainties.The following factors, and others which are discussed in our public filings and submissions with the U.S. Securities and Exchange Commission, are among those that may cause actual and future results and trends to differ materially from our forward-looking statements: actions by regulatory authorities or other third parties; unanticipated costs and difficulties related to the integration of Acergy S.A. and Subsea 7 Inc. and our ability to achieve benefits therefrom; unanticipated delays, costs and difficulties related to the combination transaction, including satisfaction of closing conditions; our ability to recover costs on significant projects; the general economic conditions and competition in the markets and businesses in which we operate; our relationship with significant clients; the outcome of legal proceedings or governmental enquiries; uncertainties inherent in operating internationally; the timely delivery of ships on order and the timely completion of ship conversion programs; the impact of laws and regulations; and operating hazards, including spills and environmental damage.Many of these factors are beyond our ability to control or predict.Given these factors, you should not place undue reliance on the forward-looking statements. Acergy S.A. Announces Second Quarter Results London, England – July 14, 2010 – Acergy S.A. (NASDAQ-GS: ACGY; Oslo Stock Exchange: ACY), announced today results for the second quarter which ended on May 31, 2010. The Group’s accounts are prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) and as adopted by the European Union and were approved by the Board on July 14, 2010. Highlights - Revenue from continuing operations was $581 million (Q2 2009: $526 million) - Adjusted EBITDA(a) from continuing operations was $121 million (Q2 2009: $113 million) corresponding to an Adjusted EBITDA margin of 20.9% (Q2 2009: 21.5%) - Income from continuing operations was $63 million (Q2 2009: $76 million) - Strong cash and cash equivalents position of $631 million (February 28, 2010: $667 million) - Awarded $120 million Conventional contract, offshore Nigeria - As part of our ongoing fleet development programme, Acergy acquired two vessels post quarter end; the Polar Queen and the Antares, a shallow water barge for the West African Conventional market - Post quarter end, on June 21, 2010 the Boards of Directors of Acergy S.A. and Subsea 7 Inc. announced that they had agreed to combine the two companies Jean Cahuzac, Chief Executive Officer, said: “We have delivered a solid quarterly performance driven by excellent project execution, additional variation orders on ongoing projects and strong Conventional activity. We remain on track to deliver our 2010 expectations. In line with our strategy to develop the fleet, we acquired the Antares and Polar Queen, reinforcing our commitment to capture opportunities and invest in the business. Our announcement to combine with Subsea 7 has been well received by clients, shareholders and our people. The combination will create a global leader in seabed-to-surface engineering and construction.” Financial Summary Three Months Ended Six Months Ended In $ millions, except share and per share data May.31.10 Unaudited May.31.09 Unaudited May.31.10 Unaudited May.31.09 Unaudited Revenue from continuing operations Gross profit Net operating income from continuing operations Income before taxes from continuing operations Taxation Income from continuing operations Net income from discontinued operations Net income – total operations Per share data (diluted) Earnings per share - continuing operations Earnings per share - discontinued operations Earnings per share – total operations Weighted average number of common shares and common share equivalents outstanding (m) Page 1 of 21 Operating Review Second Quarter Territory 1: Acergy Northern Europe and Canada – Revenue from continuing operations for the second quarter was $121.1 million (Q2 2009: $130.6 million) reflecting the ongoing challenging market environment and fewer projects in installation phase, partly offset by good operational progress on a number of projects including the DSVi frame agreement, DONG Trym, BP Skarv and Deep Panuke.Net operating loss from continuing operations for the quarter was $5.0 million (Q2 2009: net operating loss of $4.5 million) reflecting lower activity levels due to prevailing market conditions, lower vessel utilisation and the rescheduling of certain vessels for upcoming offshore operations. These factors were partially offset by the recognition of variation orders. Commercial negotiations on the Marathon Volund Project continue. Acergy Asia and Middle East – Revenue from continuing operations for the second quarter was $81.3 million (Q2 2009: $53.7 million) reflecting good progress on the Pluto Project. Net operating income from continuing operations for the quarter was $41.3 million (Q2 2009: $14.9 million) reflecting the successful completion of offshore operations on the Pluto and Pyrenees Projects, partially offset by foreign exchange fluctuations. Territory 2: Acergy Africa and Mediterranean – Revenue from continuing operations for the second quarter was $316.1 million (Q2 2009: $207.9 million) reflecting continued good operational progress on a number of major projects: Angola LNG, EPC4A, Block 15 and PazFlor, and a good contribution from Sonamet, which remained fully consolidated during the quarter although is classified as an asset held for sale.Net operating income from continuing operations for the quarter was $83.1 million (Q2 2009: $41.1 million) due to good operational performance across the project portfolio, including Block 15, EPC4A, Angola LNG, PazFlor and Sonamet. Acergy North America and Mexico – Revenue from continuing operations for the second quarter was $0.4 million (Q2 2009: $29.2 million). Net operating loss from continuing operations for the quarter was $5.2 million (Q2 2009: net operating income of $8.1 million) as a result of the segment’s operating cost base which was not covered by project activity. Acergy South America - Revenue from continuing operations for the second quarter was $60.3 million (Q2 2009: $100.7 million) reflecting lower activity levels due to the completion of the Frade SURF Project. This was partly offset by the four ships on long-term service agreements to Petrobras, which achieved full utilisation during the quarter outside of planned dry-dock and the contribution from the Roncador Manifold Project. Net operating income from continuing operations for the quarter was $3.5 million (Q2 2009: $10.3 million) reflecting lower activity levels partly offset by strong performance from Acergy Condor, Pertinacia and Polar Queen. Acergy Corporate: Revenue from continuing operations for the second quarter was $1.7 million (Q2 2009: $3.4 million).Net operating loss from continuing operations for the quarter was $24.0 million (Q2 2009: net operating income of $11.1 million) primarily due to the lower utilisation of corporate vessels, including Acergy Eagle and Acergy Falcon and reflects the transfer of the Polar Queen from the Acergy Corporate segment to Acergy South America. Professional fees arising from the proposed combination, foreign exchange losses and ongoing legal restructuring and organisational optimisation were partially offset by positive contributions from the SHL and NKT Flexibles joint ventures. Discontinued operations Net income from discontinued operations for the second quarter was $4.5 million (Q2 2009: $0.9 million) due to the positive contribution from the Mexilhao Trunkline Project. Asset Development The Sonamet joint venture remained fully consolidated as at May 31, 2010 although it continues to be classified as ‘Assets held for sale’.After the completion of the sale and transfer of shares the business will be deconsolidated from Acergy’s financials and its future results will be reported as share of results of associates and joint ventures. Page 2 of 21 As part of the ongoing fleet development programme, Acergy has acquired two vessels, post quarter end. Firstly, the acquisition of Antares, a new shallow water barge for the Conventional market for pipelay and hook-up projects in West Africa.Secondly, the acquisition of Polar Queen, a flexible pipelay and subsea construction ship which joined the fleet in 2006 on long-term charter, and which is currently on a long-term service agreement with Petrobras in Brazil. Toisa Proteus was returned to her owner following the successful completion of offshore operations on the Pluto Project. Financial Review Second Quarter Revenue from continuing operations for the second quarter was $581 million (Q2 2009: $526 million) primarily reflecting good activity levels in West Africa and Asia Pacific, which were partially offset by lower activity levels in the North Sea, Brazil and Gulf of Mexico. Gross profit was $163 million (Q2 2009: $128 million) due to higher activity levels and a strong operating performance driven by good project execution, particularly in West Africa and Asia Pacific. Administrative expenses were $74 million (Q2 2009: $55 million) due to the effect of foreign currency translation, higher professional fees arising from the proposed combination with Subsea 7 Inc., ongoing legal restructuring and organisational optimisation and higher tendering costs. Acergy’s share of results of associates and joint ventures was $4 million (Q2 2009: $9 million) reflecting a positive consolidated contribution from NKT Flexibles, Seaway Heavy Lifting and SapuraAcergy. The Adjusted EBITDA margin from continuing operations for the three months was 20.9% (Q2 2009: 21.5%).The Adjusted EBITDA margin from total operations for the three months was 21.9% (Q2 2009: 21.1%). Other gains and losses was a gain of $5 million (Q2 2009: $8 million) primarily reflecting the effect of foreign exchange translation on short-term Euro inter-company and cash balances and realised hedging losses arising from the weakened Euro in the quarter. Income before taxes from continuing operations for the second quarter was $95 million (Q2 2009: $85 million) primarily reflecting a strong operational performance across the project portfolio. This was partly offset by lower activity levels in the North Sea, Brazil and Gulf of Mexico, lower vessel utilisation, and higher administrative expenses. Taxation for the quarter was $32 million (Q2 2009: $9 million) resulting in an effective tax rate for the quarter of 34% (Q2 2009: 11%) reflecting the current geographical portfolio mix of our business. The effective tax rate for Q2 2009 reflects the release of certain provisions following the resolution of a number of audits during that quarter. Income from continuing operations for the second quarter was $63 million (Q2 2009: $76 million).Net income from total operations for the second quarter was $67 million (Q2 2009: $77 million). The cash and cash equivalents position at the quarter end was $631 million (February 28 2010: $667 million) reflecting working capital outflows and the capital expenditure on Acergy Borealis, which will be funded entirely from the Company’s existing cash resources.Deferred revenue at the quarter end stood at $227 million (February 28, 2010: $232 million). At May 31, 2010, Acergy S.A. held directly 10,537,524 treasury shares representing 5.41% of the total number of issued shares, as well as indirectly holding 879,121 treasury shares, representing 0.45% of the total number of issued shares, of which 573,000 are held in an employee benefit trust to support the 2009 Long-Term Incentive Plan.Total shares in issue were 194,953,972, including treasury shares. Page 3 of 21 Backlog Backlog for continuing operations as at May 31, 2010 was approximately $2.3 billion, of which approximately $0.9 billion is expected to be executed in the fiscal year 2010. This figure does not include backlog related to associates and joint ventures. In $ millions as at: May.31.10 Feb.28.10 May.31.09 Backlog (1) Pre-Backlog (2) 99 (1)Backlog excludes amounts related to discontinued operations as of May.31.10: $15 million, Feb.28.09: $25 million, May.31.09: $77 million (2)Pre-backlog reflects the stated value of letters of intent and the expected value of escalations on frame agreements Trading Outlook The more stable oil price and strong tendering continues to underpin confidence in our business. However, for shorter-term work, particularly in the North Sea, the pricing environment remains competitive, and is likely to continue to impact margins in 2011. Activity in the Conventional market in West Africa is expected to remain strong in the short and medium-term.A number of the major SURF contracts, delayed during 2009, are still expected to come to market award in the second half of 2010. The offshore installation phase of these new SURF projects will commence beyond 2011. We believe the trend will be for SURF projects to continue to increase in size and complexity which will contribute to substantial industry growth in the medium-term.We are well placed to combine our competitive strengths of high calibre engineering and project management skills with our high quality assets to capture these growth opportunities. ***** Acergy S.A. is a seabed-to-surface engineering and construction contractor to the offshore oil and gas industry worldwide. We provide integrated services, and we plan, design and deliver complex projects in harsh and challenging environments. ***** Page 4 of 21 (a)Adjusted EBITDA: The Group calculates Adjusted EBITDA from continuing operations (adjusted earnings before interest, income taxation, depreciation and amortisation) as net income from continuing operations plus finance costs, other gains and losses, taxation, depreciation and amortisation and adjusted to exclude investment income and impairment of property, plant and equipment and intangibles. Adjusted EBITDA margin from continuing operations is defined as Adjusted EBITDA divided by revenue from continuing operations.Management believes that Adjusted EBITDA and Adjusted EBITDA margin from continuing operations are important indicators of our operational strength and the performance of our business. Adjusted EBITDA and Adjusted EBITDA margin from continuing operations have not been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the IASB nor as adopted for use in the European Union.These non-IFRS measures provide management with a meaningful comparison amongst our various regions, as they eliminate the effects of financing and depreciation.Adjusted EBITDA margin from continuing operations may also be a useful ratio to compare our performance to our competitors and is widely used by shareholders and analysts following the Group’s performance. However, Adjusted EBITDA and Adjusted EBITDA margin from continuing operations as presented by the Group may not be comparable to similarly titled measures reported by other companies.Such supplementary adjustments to EBITDA may not be in accordance with current practices or the rules and regulations adopted by the US Securities and Exchange Commission (the “SEC”) that apply to reports filed under the Securities Exchange Act of 1934.Accordingly, the SEC may require that Adjusted EBITDA and Adjusted EBITDA margin from continuing operations be presented differently in filings made with the SEC than as presented in this release, or not be presented at all. Adjusted EBITDA and Adjusted EBITDA margin from continuing operations are not measures determined in accordance with IFRS and should not be considered as an alternative to, or more meaningful than, net income (as determined in accordance with IFRS), as a measure of the Group’s operating results or cash flows from operations (as determined in accordance with IFRS) or as a measure of the Group’s liquidity.The reconciliation of the Group’s net income from continuing operations to Adjusted EBITDA from continuing operations is included in this release.This release also includes a supplemental calculation of Adjusted EBITDA from continuing operations calculated as net operating income from continuing operations, plus depreciation and amortisation and impairment charges on property, plant and equipment and intangibles.Management believes that this supplemental presentation of Adjusted EBITDA from continuing operations is also useful as it is more in line with the presentation of similarly titled measures by companies within Acergy’s peer group and therefore believes it to be a helpful calculation for those evaluating companies within Acergy’s industry.Adjusted EBITDA for discontinued operations is calculated as per methodology outlined above.Adjusted EBITDA for total operations is the total of continuing operations and discontinued operations. Forward-Looking Statements: Certain statements made in this announcement may include “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the US Securities Exchange Act of 1934.These statements may be identified by the use of words like “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “forecast”, “project,” “will,” “should,” “seek,” and similar expressions. These statements include, but are not limited to, statements as to the approximate value of the contract award, expectations as to the Group’s performance in 2010, the continued commercial negotiations relating to the Marathon Volund Project, the impact of the sale and deconsolidation of the Sonamet joint venture, the funding of Acergy Borealis, expectations regarding our backlog and pre-backlog, statements contained in the "Trading Outlook" section, including our visibility for 2010 and 2011, the expected impact of a continued competitive pricing environment, the anticipated activity levels in the Conventional market in West Africa, the anticipation that delayed major SURF contracts will come to market and the timing of the offshore installation phase of such projects, the expectation for SURF contracts to increase in size and complexity in the medium-term and our ability to capture growth opportunities. The forward-looking statements reflect our current views and assumptions and are subject to risks and uncertainties. The following factors, and others which are discussed in our public filings and submissions with the U.S. Securities and Exchange Commission, are among those that may cause actual and future results and trends to differ materially from our forward-looking statements: actions by regulatory authorities or other third parties; unanticipated costs and difficulties related to the integration of Acergy S.A. and Subsea 7 Inc. and our ability to achieve benefits therefrom; unanticipated delays, costs and difficulties related to the combination transaction, including satisfaction of closing conditions; our ability to recover costs on significant projects; the general economic conditions and competition in the markets and businesses in which we operate; our relationship with significant clients; the outcome of legal and administrative proceedings or governmental enquiries; uncertainties inherent in operating internationally; the timely delivery of ships on order and the timely completion of ship conversion programmes; the impact of laws and regulations; and operating hazards, including spills and environmental damage.Many of these factors are beyond our ability to control or predict.Given these factors, you should not place undue reliance on the forward-looking statements. This communication does not constitute an offer to purchase, sell, or exchange or the solicitation of an offer to sell, purchase, or exchange any securities of Subsea 7 or Acergy. Page 5 of 21 Conference Call Information Replay Facility Details Lines will open 30 minutes prior to conference call. A replay facility will be available for the following period: Date: WednesdayJuly 14, 2010 Date: Wednesday July 14, 2010 Time: 3.00pm UK Time Time: 4:30pm UK Time Conference Dial In Numbers: Date: Tuesday July 20, 2010 UK : 0 Time: 4:30pm UK Time USA : 1 France : 0 Conference Replay Dial In Number: Norway : 8001 9414 Germany : 0 International Dial In:+44 (0) 1 International Dial In: +44 (0) 1 Passcode: 85347130# Passcode: Alternatively, a live webcast and a playback facility will be available on our website www.acergy-group.com Contacts: Karen Menzel Acergy S.A. +44 (0)20 8210 5568 karen.menzel@acergy-group.com www.acergy-group.com If you no longer wish to receive our press releases please contact: karen.menzel@acergy-group.com - End Text – - Tables Follow - Page 6 of 21 ACERGY S.A. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENT (In $ millions, except share and per share data) Three Months Ended Six Months Ended May.31.10 Unaudited May.31.09 Unaudited May.31.10 Unaudited May.31.09 Unaudited Revenue from continuing operations Operating expenses Gross profit Administrative expenses Net other operating income - Share of results of associates and joint ventures Net operating income from continuing operations Investment income Other gains and losses Finance costs Income before taxes from continuing operations Taxation Income from continuing operations Net income from discontinued operations Net income Net income attributable to: Equity holders of parent Non controlling interest Net income PER SHARE DATA Earnings per share Basic Continuing operations Discontinued operations Net earnings Diluted Continuing operations Discontinued operations Net earnings Weighted average number of common shares and common share equivalents outstanding (m) Basic Diluted SELECTED INFORMATION - CONTINUING OPERATIONS Cash outflows for capital expenditures Depreciation and amortisation Impairment - - - Page 7 of 21 ACERGY S.A. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In $ millions) As at May.31.10 As at Nov.30.09 As at May.31.09 ASSETS Unaudited Audited(1) Unaudited Non-current assets Intangible assets Property, plant and equipment Interest in associates and joint ventures Advances and receivables and other non-current assets Deferred tax assets Total non-current assets Current assets Inventories Trade and other receivables Other current assets Assets held for sale Other accrued income and prepaid expenses Cash and cash equivalents(2) Total current assets Total assets EQUITY Capital and reserves attributable to equity holders Issued share capital Own shares Paid in surplus Equity reserve Translation reserve Other reserves Retained earnings Equity attributable to equity holders of the parent Non controlling interest Total equity LIABILITIES Non-current liabilities Non-current portion of borrowings Retirement benefit obligation Deferred tax liabilities Other non-current liabilities Total non-current liabilities Current liabilities Trade and other payables Current tax liabilities Current portion of borrowings - - Liabilities directly associated with assets held for sale Other current liabilities Deferred revenue Total current liabilities Total liabilities Total equity and liabilities (1) These figures have been extracted from the Audited Consolidated Financial Statements for 2009. (2) As at May 31, 2010 cash balances of $631.2 million exclude $86.8 million relating to Sonamet which as at this date is classified as an asset held for sale. Page 8 of 21 ACERGY S.A. AND SUBSIDIARIES STATEMENT OF MOVEMENT OF RETAINED EARNINGS FOR SIX MONTHS ENDED MAY 31, 2010 (In $ millions) Balance, November 30, 2009 Net income attributable to equity holders of parent for six months ended May 31, 2010 Dividend declared Loss on sale of own shares Balance, May 31, 2010 ACERGY S.A. AND SUBSIDIARIES EARNINGS PER SHARE CALCULATION (In $ millions, except share and per share data) Three Months Ended Six Months Ended May.31.10 May.31.09 May.31.10 May.31.09 Net income attributable to equity holders Income from discontinued operations Net income from continuing operations Interest expense on convertible note Adjusted net income from continuing operations including convertible note Weighted-average number of common shares: Basic number of shares Diluted number of shares Convertible note dilutive effect Total diluted number of shares BASIC Continuing operations Discontinued operations Net Earnings DILUTED excluding convertible note Continuing operations Discontinued operations Net Earnings DILUTED including convertible note Continuing operations Discontinued operations Net Earnings · For the three months ended May 31, 2010 the effect of inclusion of the convertible loan note is to decrease the diluted EPS from $0.29 to $0.28.This is said to be dilutive and is therefore included in the calculation. · For the six months ended May 31, 2010 the effect of inclusion of the convertible loan note is to decrease the diluted EPS from $0.55 to $0.54.This is said to be dilutive and is therefore included in the calculation. Page 9 of 21 ACERGY S.A. AND SUBSIDIARIES SEGMENTAL ANALYSIS (In $ millions) The Group has six reportable segments based on the geographic distribution of its activities as follows: Acergy Northern Europe and Canada (NEC) includes all activities in Northern Europe and Eastern Canada; Acergy Asia and Middle East (AME) includes all activities in Asia Pacific, India and the Middle East and including the SapuraAcergy joint venture, Acergy Africa and Mediterranean (AFMED) covers activities in Africa and the Mediterranean; Acergy North America and Mexico (NAMEX) includes all activities in the United States, Mexico, Central America and Western Canada; Acergy South America (SAM) incorporates activities in South America and the islands of the southern Atlantic Ocean, Acergy Corporate (Corporate) includes all activities that serve more than one region.These include the activities of the SHL and NKT joint ventures. Also included are assets which have global mobility including construction and flowline support ships, ROVs and other mobile assets that are not attributed to any one segment; management of offshore personnel; captive insurance activities; Management and corporate services provided for the benefit of all of the Group’s businesses. Three months ended May 31, 2010 (In $ millions) Territory 1 Territory 2 Acergy Corporate Total – Continuing operations Acergy NEC Acergy AME Acergy AFMED Acergy NAMEX Acergy SAM Revenue(1) Net operating (loss) / income Investment income Other gains and losses Finance costs Net income before taxation from continuing operations Three months ended May 31, 2009 (In $ millions) Territory 1 Territory 2 Acergy Corporate Total – Continuing operations Acergy NEC Acergy AME Acergy AFMED Acergy NAMEX Acergy SAM Revenue(1) Net operating(loss) / income Investment income Other gains and losses Finance costs Net income before taxation from continuing operations Six months ended May 31, 2010 (In $ millions) Territory 1 Territory 2 Acergy Corporate Total – Continuing operations Acergy NEC Acergy AME Acergy AFMED Acergy NAMEX Acergy SAM Revenue Net operating (loss) / income Investment income Other gains and losses Finance costs Net income before taxation from continuing operations Sixmonths ended May 31, 2009 (In $ millions) Territory 1 Territory 2 Acergy Corporate Total – Continuing operations Acergy NEC Acergy AME Acergy AFMED Acergy NAMEX Acergy SAM Revenue Net operating(loss) / income Investment income Other gains and losses Finance costs Net income before taxation from continuing operations Four clients each individually accounted for more than 10% of the Group's revenue from continuing operations for the three months ended May 31, 2010. The revenue from these clients was $318 million and was attributable to Acergy AFMED, Acergy AME and Acergy NAMEX.Threeclients each individually accounted for more than 10% of the Group’s revenue from continuing operations for the six months ended May 31, 2010. The revenue from these clients was $657 million and was attributable to Acergy AFMED, Acergy AME and Acergy NAMEX. Page 10 of 21 ACERGY S.A. AND SUBSIDIARIES RECONCILIATION OF NET OPERATING INCOME TO ADJUSTED EBITDA (In $ millions, except percentages) Three Months Ended Three Months Ended May.31.10 May.31.10 May.31.10 May.31.09 May.31.09 May.31.09 Continuing Discontinued Total Operations Continuing Discontinued Total Operations Net operating income Depreciation and amortisation - - Impairments - Adjusted EBITDA Revenue Adjusted EBITDA % Six Months Ended Six Months Ended May.31.10 May.31.10 May.31.10 May.31.09 May.31.09 May.31.09 Continuing Discontinued Total Operations Continuing Discontinued Total Operations Net operating income Depreciation and amortisation - - Impairments - Adjusted EBITDA Revenue Adjusted EBITDA % Page 11 of 21 ACERGY S.A. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO ADJUSTED EBITDA (In $ millions, except percentages) Three Months Ended Three Months Ended May.31.10 May.31.10 May.31.10 May.31.09 May.31.09 May.31.09 Continuing Discontinued Total Operations Continuing Discontinued Total Operations Net income Depreciation and amortisation - - Impairments - Investment income - - Other gains and losses Finance costs - - Taxation Adjusted EBITDA Revenue Adjusted EBITDA % Six Months Ended Six Months Ended May.31.10 May.31.10 May.31.10 May.31.09 May.31.09 May.31.09 Continuing Discontinued Total Operations Continuing Discontinued Total Operations Net income Depreciation and amortisation - - Impairments - Investment income - - Other gains and losses Finance costs - - Taxation Adjusted EBITDA Revenue Adjusted EBITDA % - End - Page 12 of 21 ACERGY S.A. AND SUBSIDIARIES Interim Management Report: Financial Review First Half Revenue from continuing operations for the first half of fiscal year 2010 was $1,157 million (H1 2009: $1,029 million) primarily reflecting good activity levels in West Africa and Asia Pacific, which were partially offset by lower activity levels in the North Sea, Brazil and Gulf of Mexico. Gross profit was $310 million (H1 2009: $242 million) due to higher activity levels and a strong operating performance driven by good project execution, particularly in West Africa and Asia Pacific. Administrative expenses were $138 million (H1 2009: $109 million). This increase was due to higher professional fees, including ongoing legal restructuring and organisational optimisation and those arising from the proposed combination with Subsea 7 Inc., higher tendering costs and the effect of foreign currency translation. Acergy’s share of net income of associates and joint ventures was $22 million (H1 2009: $18 million). The improved results were primarily due to an increased Seaway Heavy Lifting contribution, partially offset by a reduced NKT Flexibles contribution reflecting ongoing challenging conditions in the flexible pipelay market and a lower SapuraAcergy contribution reflecting strong operational performance offset by foreign exchange fluctuations. The Adjusted EBITDA margin from continuing operations in the first half of fiscal year 2010 was 22.2% (H1 2009: 20.9%). The Adjusted EBITDA margin from total operations for the first half of fiscal year 2010 was 22.6% (H1 2009: 20.5%). Other gains and losses from continuing operations were a loss of $15 million (H1 2009: gain of $6 million), primarily reflecting the effect of foreign exchange translation on short-term Euro inter-company and cash balances and realised hedging losses arising from the weakened Euro in the first half of fiscal year 2010. Income before taxes from continuing operations for the first half of fiscal year 2010 was $171 million (H1 2009: $147 million), primarily reflecting strong operational performance, particularly in Acergy AFMED and Acergy AME and an improved contribution from associates and joint ventures. This was partly offset by lower activity levels in the North Sea, Brazil and Gulf of Mexico, higher administrative expenses and other losses arising from foreign exchange movements. Taxation for first half of fiscal year 2010 was $55 million (H1 2009: $32 million) resulting in an effective tax rate of 32% (H1 2009: 22%), reflecting the current geographical portfolio mix of Acergy’s business. The effective tax rate for the first half of fiscal year 2009 reflects the release of certain provisions following the resolution of a number of audits during that period. Income from continuing operations for the first half of fiscal year 2010 was $115 million (H1 2009: $115 million). Income from total operations for the first half of fiscal year 2010 was $125 million (H1 2009: $118 million). The cash and cash equivalents position at the end of the first half of fiscal year 2010 was $631 million (November 30, 2009: $908 million) reflecting working capital outflows and the capital expenditure on Acergy Borealis, which will be funded entirely from the Company’s existing cash resources.Deferred revenue at theend of the first half of fiscal year 2010 stood at $227 million (November 30, 2009: $280 million). Page 13 of 21 ACERGY S.A. AND SUBSIDIARIES Risks and uncertainties The principal risks and uncertainties which could impact the Group for the remainder of the current financial year are those detailed on pages 42 to 45 and the factors affecting the business results on 71 to 73 of the Group’s consolidated financial statements for November 30, 2009. The Directors have considered the principal risks and uncertainties and believe that these have not changed significantly in the interim period. These include, amongst others: business environment, seasonality, ship utilisation and scheduling, maintenance and reliability of assets, revision of estimates on major projects, currency exchange fluctuations and impairment charges. In particular, the significant risks faced by the Company over the remaining half of the year relate to project execution, especially with regards to EPC4A, ALNG, Block 17/18 and Deep Panuke, all of which will be in offshore phases. Responsibility statement We confirm that to the best of our knowledge, that the consolidated financial information for the period December 1, 2009 to May 31, 2010 has been prepared in accordance with IAS 34 “Interim Financial Reporting” and gives a true and fair view of the Group’s assets, liabilities, financial position and profit as a whole.We also confirm, to the best of our knowledge, that this report includes a fair review of important events that have occurred during the first six months of the financial year and their impact on the consolidated financial information and a description of the principal risks and uncertainties for the remaining six months of the financial year. Sir Peter Mason KBE Jean Cahuzac Chairman Chief Executive Officer Page 14 of 21 ACERGY S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (In $ millions) Three Months Ended Six Months Ended May.31.10 May.31.09 May.31.10 May.31.09 Unaudited Unaudited Unaudited Unaudited Net income for the period Foreign currency translation Cash flow hedges: (Losses) / gains on cash flow hedges Transferred to income statement on cash flow hedges Net (loss) / gain on cash flow hedges - associates and joint ventures Tax relating to components of other comprehensive income Other comprehensive (expense) / income – net of tax Total comprehensive (expense) / income Attributable to: Equity holders of parent Non-controlling interests Page 15 of 21 ACERGY S.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (In $ millions) Issued share capital Own shares Paid in surplus Equity reserves Translation reserves Other reserves Retained earnings / (accumulated deficit) Total Non-controlling interest Total equity December 1, 2009 Foreign currency translation - Tax effects - Share of derivative hedge losses from associates or joint ventures - Gains on derivative financial instruments - Other comprehensive expense - Income attributable to equity holders - Total comprehensive expense - Share based compensation - Tax effects - Shares reissued - Dividends declared - Loss on reissuance of own shares - At May 31, 2010 December 1, 2008 Foreign currency translation - Tax effects - Share of derivative hedge losses from associates or joint ventures - Gains on derivative financial instruments - Other comprehensive income - Income attributable to equity holders - Total comprehensive income - Share based compensation - Tax effects - Shares reissued - Dividends declared - Loss on reissuance of own shares - At May 31, 2009 Page 16 of 21 ACERGY S.A. AND SUBSIDIARIES CONSOLIDATED CASH FLOW STATEMENT (In $ millions) Six Months Ended Year Ended Six Months Ended May 31, 2010 November 30, 2009 May 31, 2009 Unaudited Audited Unaudited Net cash generated from operating activities Cash flows from investing activities: Proceeds from sale of property, plant and equipment Purchase of property, plant & equipment Payment for intangible assets - Dividends from joint ventures Investment in associates and joint ventures - Advances to joint ventures - Net cash used in investing activities Cash flows from financing activities: Convertible loan interest paid Proceeds from borrowings, net of issuance cost Dividends paid to equity shareholders of the parent - - Exercise of share options Dividends paid to minority interests Net cash used in financing activities Net increase/decrease in cash and cash equivalents Cash and cash equivalents at beginning of year Effect of exchange rates on cash and cash equivalents Cash balances classified as assets held for sale Opening cash balances classified as assets held for sale - - Cash and cash equivalents at end of period Page 17 of 21 ACERGY S.A. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of preparation The consolidated financial statements for the period December 1, 2009 to May 31, 2010 have been prepared in accordance with International Accounting Standard (IAS) 34 ‘ Interim Financial Reporting’ as issued by the International Accounting Standards Board (“IASB”) and as adopted by the European Union (“EU”). The consolidated financial statements should be read in conjunction with the audited consolidated financial statements for the year ended November 30, 2009 which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (“IASB”) and as adopted by the European Union. 2. Accounting policies The consolidated financial statements have been prepared on the historical cost basis except for the revaluation of certain financial instruments. The accounting policies adopted in the preparation of the consolidated financial statements are consistent with the annual financial statements for the year ended November 30, 2009, as described in those annual financial statements. In addition the following new standards, amendments to standards and interpretations have been adopted from December 1, 2009: The Group has adopted the following new International Financial Reporting Standards and interpretations as of December 1, 2009. IAS 1 Presentation of Financial Statements (revised) The revised standard separates owner and non-owner changes in equity. The statement of changes in equity includes only details of transactions with owners, with non-owner changes in equity presented in the new statement of comprehensive income. The Group has elected to present a separate statement of comprehensive income. IFRS 3 Business Combinations (revised 2008) and IAS 27 Consolidated and Separate Financial Statements (revised 2008) IFRS 3 (revised 2008) introduces significant changes in the accounting for business combinations occurring after this date. Changes affect the valuation of non-controlling interests (previously “minority interests”), the accounting for transaction costs, the initial recognition and subsequent measurement of contingent consideration and business combinations achieved in stages. These changes will impact the amount of goodwill recognised, the reported results in the period when an acquisition occurs and future reported results. IAS 27 (revised 2008) requires that a change in the ownership interest of a subsidiary (without a change in control) is to be accounted for as a transaction with owners in their capacity as owners. Therefore such transactions will no longer give rise to goodwill, nor will they give rise to a gain or loss in the statement of comprehensive income. Furthermore the revised standard changes the accounting for losses incurred by a partially owned subsidiary as well as the loss of control of a subsidiary. The changes in IFRS 3 (revised 2008) and IAS 27 (revised 2008) will affect future acquisitions, changes in, and loss of control of, subsidiaries and transactions with non-controlling interests. The change in accounting policy was applied prospectively and has not materially impacted the group this quarter. The adoption of the following standards, amendments to standards and interpretation had no impact on the reported income or net assets of the Group in the quarter. Date applicable to the Group Improvements to IFRS – 2009 Various IAS 23 – Borrowing Costs (Revised) December 1, 2009 IAS 28 – Investments in Associates (Amended) December 1, 2009 IFRS 7 – Improving Disclosures about Financial Instruments (Amended) December 1, 2009 IFRIC 9 Reassessment of Embedded Derivatives and IAS 39 Financial Instruments: Recognition and Measurement — Embedded Derivatives (Amendments) December 1, 2009 IFRS 2 – Share-based Payment – Vesting Conditions and Cancellations December 1, 2009 Page 18 of 21 ACERGY S.A. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 3. Cash flow from operating activities Six Months Ended YearEnded Six Months Ended In $ millions May 31, 2010 November 30, 2009 May 31, 2009 Unaudited Audited Unaudited Net income Depreciation and amortisation and impairment Non cash items Changes in working capital, including tax paid Net cash generated from operating activities 4. Critical accounting judgements and key sources of estimation uncertainty In the application of the Group’s accounting polices which are described in the annual financial statements for the year ended November 30, 2009, the directors are required to make judgements, estimates and assumptions about the carrying amounts of assets and liabilities that are not readily apparent from other sources. The estimates and associated assumptions are based on historical experience and other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. The estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognised in the period in which the estimate is revised if the revision affects only that period or in the period of revision and future periods if the revision affects both current and future periods. The Board of Directors make accounting judgements on the following aspects of the business as described in full in the consolidated financial statements for the year ended November 30, 2009: § Revenue recognition on long-term contracts § Revenue recognition on variation orders and claims § Property, plant and equipment § Impairment of investments in and advances to associates and joint ventures § Recognition of provisions and disclosure of contingent liabilities § Taxation § Fair value of derivatives and other financial instruments 5. Seasonality Seasonality in Acergy’s results is discussed on page 71 of the consolidated financial statements for the year ended November 30, 2009.Nothing significant has happened during the period which would have a material impact on the seasonality of Acergy’s results. Page 19 of 21 ACERGY S.A. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 6. Dividends The Directors proposed a dividend of $0.23 per share at the end of the 2009 fiscal year.The dividend was approved by shareholders at the Annual General Meeting in May 2010, and was paid in June 2010.The total dividend paid was $42.2 million. A dividend of $0.22 per share was paid in 2009 in association with the 2008 fiscal year with a total cost of $40.2 million and a dividend of $0.21 per share was paid in 2008 in association with the 2007 fiscal year with a total cost of $38.3m. There has been no interim dividend recommended by the Board of Directors. 7.Contingent liabilities During 2009 Acergy’s Brazilian business was audited and formally assessed for ICMS tax (import duty) by the Brazilian tax authorities (Secretaria Fazenda Estado Rio de Janeiro).The amount assessed, including penalties and interest amounted to $61.7 million as at November 30, 2009.Acergy has challenged this assessment and will revert to the courts if necessary.No provision has been made for any payment as the Group does not believe that this liability is probable. In the course of business, the Group becomes involved in contract disputes from time-to-time due to the nature of our activities as a contracting business involved in several long-term projects at any given time.The Group makes provisions to cover the expected risk of loss to the extent that negative outcomes are probable and reliable estimates can be made.However, the final outcomes of these contract disputes are subject to uncertainties as to whether or not they develop into a formal legal action and therefore the resulting liabilities may exceed the liability it anticipates. Furthermore, the Group is involved in legal proceedings from time to time incidental to the ordinary conduct of our business.Litigation is subject to many uncertainties, and the outcome of individual matters is not predictable with assurance. It is reasonably possible that the final resolution of any litigation could require the Group to make additional expenditures in excess of reserves that the Group may establish.In the ordinary course of business, various claims, suits and complaints have been filed against the Group in addition to the ones specifically referred to above.Although the final resolution of any such other matters could have a material effect on operating results for a particular reporting period, the Group believes that they should not materially affect its consolidated financial position. 8. Post Balance Sheet Events On June 21, 2010 the Board of Directors of both Acergy S.A. (“Acergy”) and Subsea 7 Inc. (“Subsea 7”) announced that their Boards of Directors have agreed to combine the two companies subject to approval from shareholders and regulatory approvals and other customary completion conditions. Subject to approval from the parties previously named, completion is anticipated towards the end of 2010 or the first quarter of 2011. The proposed combination is based on an agreed ratio between the equity value of Acergy and Subsea 7 of 54:46 (Acergy:Subsea 7). Subsea 7’s shareholders will receive 1.065 Acergy common shares for every Subsea 7 common share with the new entity, to be named Subsea 7. The board will have a majority of independent directors and will be chaired by Subsea 7’s current Chairman, Kristian Siem. The Boards of Directors of both companies have unanimously agreed to recommend the combination to their respective shareholders. As part of Acergy’s ongoing fleet development programmes, Acergy acquired two vessels after the May 31, 2010 balance sheet date; the Polar Queen and the Antares, a shallow water barge for the West African Conventional market. On July 29, Acergy announced that it had been awarded of a contract valued at approximately $1.3 billion for the engineering, procurement, fabrication and installation of a significant deepwater development, offshore West Africa. Engineering commenced with immediate effect with offshore installation scheduled to commence Q4 2012, using the Acergy Borealis, our new state of the art pipelay ship, Acergy Eagle and Acergy Legend. Page 20 of 21 ACERGY S.A. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) 8. Post Balance Sheet Events (continued) On August 2, Acergy announced that it had been awarded a new four year contract for the Acergy Condor by Petrobras in Brazil, commencing in September 2010. This contract, valued at approximately $220 million, is for the provision of flexible laying services, offshore Brazil in water depths of up to 2,000 metres. On August 10, Acergy completed a new $1 billion revolving credit and guarantee facility with its principal bankers. The purpose of the new facility is for general corporate purposes and operations of the Group, including the financing of vessels and the refinancing of the existing facilities of the Group, namely the $400 million multicurrency revolving credit and guarantee facility agreement, as amended and restated in 2006 and the $200 million multicurrency guarantee facility agreement, dated 2008. The facility will support Acergy S.A.’s ongoing operations and has been entered into independently from the proposed combination with Subsea 7 Inc. There were no other subsequent events between May 31, 2010 and the date the consolidated financial information was authorised for issue that require disclosure. - End - Page 21 of 21
